DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4 and 6-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-6 and 8  of U.S. Patent No. 10,701,551 B1 and 11,082,832 B2, respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are broader.
Regrading claim 1, U.S. Patent No. 10,701,551 B1 discloses in claim 1, a method for virtual subscriber identity module (SIM) sharing comprising: 
transmitting, with a transceiver of a first device, a request to a service provider to share a service with a second device, the request including service details and at least one of second device information, customer information, or the service; 
receiving, at the transceiver of the first device, a SIM over-the-air (SIM-OTA) message and a unique identifier from the service provider; 
generating, with a processor of the first device, a virtual SIM using at least a portion of data from the SIM-OTA message to enable the first device to receive the service from the service provider according to the service details; 
associating, with the processor, the service with the virtual SIM; and 
transmitting, with the transceiver, the unique identifier to the second device.
Claim 2 of the present application corresponds to claim 1 in .S. Patent No. 10,701,551 B1.
Claim 3 of the present application corresponds to claim 2 in .S. Patent No. 10,701,551 B1.
Claim 4 of the present application corresponds to claim 4 in .S. Patent No. 10,701,551 B1.
Claim 6 of the present application corresponds to claim 5 in .S. Patent No. 10,701,551 B1.
Claim 7 of the present application corresponds to claim 6 in .S. Patent No. 10,701,551 B1.


Regrading claim 1, U.S. Patent No. 11,082,832 B2 discloses in claim 8, a method for virtual subscriber identity module (SIM) sharing comprising: 
transmitting, with a transceiver of a first device, a request to a service provider to share a service with a second device, the request including service details and at least one of second device information, customer information, or the service; 
receiving, at the transceiver of the first device, a SIM over-the-air (SIM-OTA) message and a unique identifier from the service provider; 
generating, with a processor of the first device, a virtual SIM using at least a portion of data from the SIM-OTA message to enable the first device to receive the service from the service provider according to the service details; 
associating, with the processor, the service with the virtual SIM; and 
transmitting, with the transceiver, the unique identifier to the second device.
U.S. Patent No. 11,082,832 B2 does not specifically disclose in claim 8 or any of the dependent claims where the service details are considered by the service provider to provide the service. 
However, U.S. Patent No. 11,082,832 B2   discloses in claim 8 where  the request to share a service with a second device includes service details.
	Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date  to conclude  that  if the request to share a service with a second device includes service details, the service provider would deliver the service to the user/s according to the service details provided when the request was made.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.






Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites, “the second device information”; however, it is not clear if the limitation is required, since claim 1 introduced the limitation as one of several choices. I.e., “at least one of second device information, customer information, or the service.”   
Therefore, the limitation is unclear.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over US 20200296572 A1 (Bachmutsky et al., hereinafter Bachmutsky) in view of US 20190045354 A1 (Polehn et al., hereinafter Polehn).
                Regrading claim 1, Bachmutsky discloses a method for virtual subscriber identity module (SIM) sharing (par. [0001], “method for effectuating subscriber-driven sharing of a communications service including, e.g., voice and/or data services”) comprising:
                transmitting (Fig. 3A, “306”), with a transceiver (Figs 2A,2B and 3A; par. [0025], “communication module 212… may include suitable transmitter/receiver (transceiver)” ) of a first device (figs. 2A,2B and 3A, “host subscriber device 302”), a request to a service provider (Figs 3A-3B, “service provider network 304”) to share a service (par. [0030], “host subscriber initiates a request 306 for instantiation of a vSIM or soft SIM for service sharing…received by an appropriate control and management node of the service provider network”) with a second device (Fig. 3B, “guest 352” corresponding to “second device”), the request including service details (par. [0030], “request may include or identify a specific service to be shared, time duration for sharing, among other parameters, indicia, etc.” corresponding to service details) and at least one of second device information (Fig. 3A, “authentication/and authorization of host 308”  and par. [0032], “the guest's credentials including but not limited to guest name, identity, telephone number, Personal Identification Number (PIN) or password or other authentication indicia, device ID, etc. may be input on the host subscriber device”, please see also Fig 3B, step “354”), customer information, or the service (par. [0030], “request may include or identify a specific service to be shared…” corresponding to the service. Note: only one of the limitations is required due to the alternative choices provided.);
                receiving (Fig. 3A, “312”), at the transceiver (Figs 2A,2B and 3A; par. [0025], “communication module 212) of the first device (fig. 3B, “host subscriber device 302”), a SIM over-the-air (SIM-OTA) message (Fig. 3A, message “312”; par. [0038], “suitable control signaling for routing to the shared device over the air interface” reads on OTA); 
                generating, with a processor of the first device, a virtual SIM using at least a portion of data from the SIM-OTA message to enable the first device to receive the service from the service provider according to the service details (par. [0024],[0031] where in customary provisioning, the user receives a PIN, code or password, so that the services requested can be received by the service provider);
                associating, with the processor, the service with the virtual SIM (Fig. 3A, step “312” and par. [0031], “An associative mechanism may be engaged for binding the vSIM with the host subscriber device, e.g., downloading the vSIM to host subscriber device (e.g., as a soft SIM)“, where in customary provisioning, the user receives a PIN, code or password, so that the services can be received by the service provider. Therefore, entering3 the  PIN, code or password, reads on the device processor “associating” the vSIM with the service).
                Bachmutsky does not specifically disclose receiving a unique identifier from the service provider; and transmitting, with the transceiver, the unique identifier to the second device.
                In related art concerning a system and method for a virtual SIM card, Polehn discloses receiving a unique identifier (Fig. 9, step “906”, “client device 110-1” receives  “Pub. Key” corresponding to a unique identifier) from the service provider (Fig. 9 and par. [0031], where “API platform 130” is part of the system associated with the service provider); and transmitting, with the transceiver, the unique identifier to the second device (Fig. 9, step “908”, “client device 110-1” transmits the “Pub. Key” to “client device 110-2”).
                It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Polehn’s teachings about receiving a unique identifier from the service provider; and transmitting, with the transceiver, the unique identifier to the second device with the subscriber-driven sharing of communication services disclosed by Bachmutsky because one of ordinary skill in the art would have recognized that the “Pub. Key”  would allow only the specified/registered guest device that has the “Pub. Key” to communicate with the service provider, so that the services associated with the “unique identifier” are provided to the “guest device”. 
                Regarding claim 3, Bachmutsky and Polehn disclose all the limitations of claim 1. 
                Bachmutsky does not specifically disclose where the service details include instructions that determine: a first time period during which the first device receives the service; and a second time period during which the second device receives the service; and where the first time period and the second time period are different time periods.
                Polehn discloses where the service details include instructions that determine: a first time period during which the first device receives the service (par. [0019], “only one client device 110 may use vSIM 120 at a time”; pars. [0031], [0047], “a vSIM block may be allocated for a preconfigured time period, such as a subscription period…for a particular device from a pool of devices that could share a vSIM…”, where ); and a second time period during which the second device receives the service (pars. [0019] and [0031], where only one user can use the vSIM  at a time and where user times/periods are preconfigured times; therefore a “second user” from the pool of users can use the vCard at a different time); and where the first time period and the second time period are different time periods (par. [0019], “only one client device 110 may use vSIM 120 at a time” and par. [0047], “vSIM may be associated with multiple users/user devices and shared (e.g., at different times)”).
                It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Polehn’s teachings where the service details include instructions that determine: a first time period during which the first device receives the service; and a second time period during which the second device receives the service; and where the first time period and the second time period are different time periods with the subscriber-driven sharing of communication services disclosed by Bachmutsky because one of ordinary skill in the art would have recognized that by dividing the time periods of usage in different segments; the user can plan ahead of time about who and when the vSIM/services are going to be used which can allow better control/budgeting of the services use. Also, the user can control the times or periods that a teen or child can use certain services.
                Regrading claim 4, Bachmutsky and Polehn disclose all the limitations of claim 1. Bachmutsky further discloses establishing, with the transceiver, a near field communication (NFC) session between the first device and the second device (par. [0036], “using a local wireless network connection (e.g., WI-FI, BLUETOOTH, NFC, etc.)”, where the connection can be initiated in any of the devices); and receiving, via the transceiver, the second device information via the NFC session (par. [0032], “the guest's credentials…may also be transmitted to the host subscriber device from the guest user's device using NFC”).
                Regrading claim 5, Bachmutsky and Polehn disclose all the limitations of claim 1. Bachmutsky further discloses establishing, with the transceiver, a near field communication (NFC) session between the first device and the second device (pars. [0032]and [0036], disclose where “host subscriber device 302” and “guest device 352” communicate using NFC among others).
                Bachmutsky does not specifically disclose where the unique identifier is transmitted to the second device via the NFC session.
                Polehn further where the unique identifier is transmitted to the second device via the NFC session (Fig. 9 and par. [0066], “The public key may be shared, for example, between client device 110-1 and client device 110-2 using a local wireless network connection (e.g., WI-FI, BLUETOOTH, NFC, etc.)”).
                It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Polehn’s teachings where the unique identifier is transmitted to the second device via the NFC session with the subscriber-driven sharing of communication services disclosed by Bachmutsky because one of ordinary skill in the art would have recognized that short Near Field Communications provide ease of use for instant wireless connections, since both devices require to be placed within close proximity from each other (about 4 inches, maximum). Also, the close proximity provides enhances security, since the risk of eavesdropping is minimized; therefore, information exchange between devices is done fast, conveniently and securely.   

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Bachmutsky in view of Polehn and further in view of US 20190020756 A1 (Karakkad Kesavan Namboodiri et al., hereinafter Karakkad Kesavan Namboodiri).
	Regarding claim 2, Bachmutsky and Polehn disclose all the limitations of claim 1. 
	Bachmutsky and Polehn do not specifically disclose assigning, with the processor, an antenna to be used in association with the virtual SIM.
	In related art concerning smart call connectivity prediction for enhanced user experience, Karakkad Kesavan Namboodiri discloses assigning, with the processor (Fig. 2, “processor 206” and/or “baseband modem processor 216”), an antenna to be used in association with the virtual SIM ((Fig. 2 and pars. [0046]-[0047], “first and second SIMs 204a, 204b” are associated with respective “first wireless antenna 220a or a second wireless antenna 220b” by the “processor 206” and/or “baseband modem processor 216”. Where the association can be done with vSIMs). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Karakkad Kesavan Namboodiri’s  teachings about assigning, with the processor, an antenna to be used in association with the virtual SIM with the subscriber-driven sharing of communication services disclosed by Bachmutsky and Polehn because one of ordinary skill in the art would have recognized that assigning a specific antenna to a specific SIM/vSIM would ensure that the antennas have the capability to handle the services according to the specific SIM/vSIM and in that manner, the device can prevent delay, inoperability or damage to the circuitry  due to a mismatch  in  antennas and SIM/vSIM cards that provide services not fully supported by a specific type of antenna.  

Claim 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Bachmutsky in view of Polehn and further in view of CN 104955022 A (Mao-Qing Luo, herainafter Luo).
	Regrading claim 6, Bachmutsky and Polehn disclose all the limitations of claim 1. 
	Bachmutsky does not specifically disclose where the request further includes master device information indicating that only the first device has permission to change the service details.
	In related art concerning a method using shared virtual SIM card, Luo discloses  where the request further includes master device information indicating that only the first device has permission to change the service details (page 8, last paragraph, “master device executes the SIM card parameters…can directly push the SIM card parameter data to the slave device”, where in master-slave network configurations, the slave is the one that push/change parameters for the slave devices). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Luo’s  teachings where the request further includes master device information indicating that only the first device has permission to change the service details with the virtual SIM with the subscriber-driven sharing of communication services disclosed by Bachmutsky and Polehn because one of ordinary skill in the art would have recognized that in master-slave protocols, the master device has control of the slave devices. Therefore, by having a master device can control what services are accessible by every slave device and in that manner, no slave devices can make or authorize changes, but the master device. This master-slave relationship benefits a parent-child service sharing, where the parent wants to ensure what services and at what times are permitted for a child.
	Regrading claim 7, Bachmutsky, Polehn and Luo disclose all the limitations of claim 6. Bachmutsky further comprising: transmitting, with the transceiver, an override request to the service provider including new service details (claim 23, where the user can manually change a time period/window and transmit it to the system/server so that it can execute “extendable timing window having a system override”).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
WO 2019/042542 A1 (Milicic) relates to methods and systems for handling of shared device registration utilizing soft-SIMs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angelica Perez whose telephone number is 571-272-7885. The examiner can normally be reached on Monday-Friday from 8:00 a.m. to 4:00 p.m.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yuwen (Kevin) Pan can be reached at (571) 272-7855. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and for After Final communications. 
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either the PAIR or Public PAIR. Status information for unpublished applications is available through the Private PAIR only. For more information about the pair system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). Information regarding Patent Application Information Retrieval (PAIR) system can be found at 866-217-9197 (toll-free). 
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2600's customer service number is 703-306-0377.

/Angelica M. Perez/
Patent Examiner AU 2649